           Case 5:20-cv-00549-G Document 10 Filed 07/14/20 Page 1 of 1



                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

WILLIAM HUGH WILSON,                           )
                                               )
        Petitioner,                            )
                                               )
v.                                             )   Case No. CIV-20-549-G
                                               )
                                               )
S. YOUNG,                                      )
                                               )
        Respondent.                            )

                                          ORDER

        This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin on June 18, 2020. Judge Erwin

recommends that Petitioner’s application for leave to proceed in forma pauperis be denied

because Petitioner has sufficient funds to pay the $5.00 filing fee. Within the time period

for a written objection, Petitioner has paid the required $5.00 fee. See Doc. No. 8.

Accordingly, the Court finds that Petitioner’s application to proceed in forma pauperis is

moot.

        IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No. 7)

is ADOPTED, and Petitioner’s application (Doc. No. 2) is DENIED.

        IT IS FURTHER ORDERED that this matter is re-referred to Judge Erwin for

further proceedings consistent with the initial case referral.

        IT IS SO ORDERED this 14th day of July, 2020.
